


110 HR 5960 IH: To amend the Trade Act of 1974 to provide for a

U.S. House of Representatives
2008-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5960
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2008
			Mr. Altmire (for
			 himself and Mr. English of
			 Pennsylvania) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Trade Act of 1974 to provide for a
		  limitation on presidential discretion with respect to actions to address market
		  disruption.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting America’s Manufacturers Act.
		2.Limitation on
			 presidential discretionSection 421 of the Trade Act of 1974 (19
			 U.S.C. 2451) is amended—
			(1)in subsection
			 (a)—
				(A)by inserting
			 any before increased duties; and
				(B)by striking
			 , to the extent and for such period and all that follows to the
			 end period and inserting recommended by the International Trade
			 Commission;
				(2)in subsection
			 (e), in the second sentence, by striking agreed upon by either
			 group and all that follows to the end period and inserting shall
			 be considered an affirmative determination under subsection (b);
			(3)in subsection
			 (f)—
				(A)in the heading,
			 by striking on Proposed
			 Remedies and inserting for Relief;
				(B)in the first
			 sentence—
					(i)by
			 striking the President or Trade Representative may consider as
			 and inserting is to be considered; and
					(ii)by
			 striking the Commission shall propose and inserting the
			 Commission shall recommend; and
					(C)in the second
			 sentence, by striking proposed action and inserting
			 recommended action;
				(4)in subsection
			 (g)(2)(B)—
				(A)by striking
			 or may be considered by the President or the Trade Representative
			 as and inserting or if the determination is considered to
			 be; and
				(B)by striking
			 on proposed remedies and inserting for
			 relief;
				(5)in subsection
			 (h)—
				(A)in the heading,
			 by striking Proposed
			 measure and recommendation to the President and
			 inserting Recommended
			 Relief and Report by Trade Representative;
				(B)in paragraph
			 (1)—
					(i)by
			 striking measure proposed by the Trade Representative to be taken
			 pursuant to subsection (a) and inserting relief recommended by
			 the Commission under subsection (f); and
					(ii)by
			 striking proposed measure and inserting recommended
			 relief;
					(C)in paragraph (2),
			 by striking on the measure proposed by the Trade Representative
			 and all that follows to the end period and inserting , shall transmit a
			 report to the President recommending what action to take under subsection
			 (k); and
				(D)by adding at the
			 end the following new paragraph:
					
						(3)The Trade Representative, after
				submitting a report to the President under paragraph (2), shall promptly make
				the report available to the public, excluding any proprietary or confidential
				information. The Trade Representative shall publish a summary of the report in
				the Federal
				Register.
						;
				(6)in subsection
			 (i)—
				(A)in the flush
			 sentence at the end of paragraph (1), by striking agreed upon by either
			 group and all that follows to the end period and inserting shall
			 be considered an affirmative determination of the Commission;
			 and
				(B)by striking
			 paragraphs (2), (3), and (4), and inserting the following:
					
						(2)On the date on which the Commission
				completes its determinations under paragraph (1), the Commission shall transmit
				a report on the determinations to the President and the Trade Representative,
				including the reasons for its determinations. If the determinations under
				paragraph (1) are affirmative or if the determinations are considered to be
				affirmative under paragraph (1), the Commission shall include in its report its
				recommendations on provisional relief to be taken to prevent or remedy the
				market disruption. Only those members of the Commission who agreed to the
				affirmative determinations under paragraph (1) are eligible to vote on the
				recommended provisional relief to prevent or remedy market disruption. Members
				of the Commission who did not agree to the affirmative determinations may
				submit, in the report, dissenting or separate views regarding the determination
				and any recommendation of provisional relief referred to in this
				paragraph.
						(3)The provisional relief referred to in
				paragraph (2) may include—
							(A)the imposition of or increase in any
				duty;
							(B)any modification, or imposition of any
				quantitative restriction on the importation of any article into the United
				States; or
							(C)any combination of actions under
				subparagraph (A) or (B).
							(4)If the determinations under paragraph
				(1) are affirmative or if the determinations are considered to be affirmative
				under paragraph (1), the Trade Representative shall, within 10 days after
				receipt of the Commission's report, transmit a report to the President
				recommending what action to take with respect to provisional relief under
				subsection (k).
						(5)(A)The President shall
				proclaim any provisional relief recommended by the Commission not later than 10
				days after the date the President receives the report described in paragraph
				(4) from the Trade Representative.
							(B)Any provisional relief proclaimed by
				the President pursuant to a determination of critical circumstances shall
				remain in effect for a period not to exceed 200 days.
							(C)Provisional relief shall cease to
				apply upon the effective date of relief proclaimed under subsection (a), upon a
				decision by the President not to provide such relief under subsection (k), or
				upon a negative determination by the Commission under subsection
				(b).
							;
				(7)in subsection
			 (j)—
				(A)in paragraph (1),
			 by striking which the Trade Representative considers to be and
			 inserting that is considered to be; and
				(B)by striking
			 paragraph (2) and inserting the following:
					
						(2)If no agreement is reached with the
				People's Republic of China pursuant to consultations under paragraph (1) in the
				time required for Presidential action under subsection (k), or if the President
				determines that an agreement reached pursuant to such consultations is not
				preventing or remedying the market disruption at issue in the time required for
				Presidential action under subsection (k), the President shall provide import
				relief in accordance with subsection
				(a).
						;
				(8)in subsection
			 (k)—
				(A)in the heading,
			 by striking Standard for
			 presidential action and inserting
			 Timing for presidential
			 action; exceptions;
				(B)in paragraph (1),
			 by striking a recommendation from the Trade Representative and
			 all that follows to the end period and inserting a report from the Trade
			 Representative under subsection (h)(2), the President shall, pursuant to
			 subsection (a), proclaim the relief recommended by the Commission;
			 and
				(C)by amending
			 paragraph (2) to read as follows:
					
						(2)The President may decline to proclaim
				relief pursuant to subsection (a), may proclaim relief pursuant to subsection
				(a) that differs from the relief recommended by the Commission, may decline to
				proclaim provisional relief pursuant to subsection (i), or may proclaim
				provisional relief pursuant to subsection (i) that differs from the relief
				recommended by the Commission—
							(A)only in extraordinary cases;
				and
							(B)only if the President determines that
				providing relief or provisional relief pursuant to subsection (a) or (i) or
				providing the relief recommended by the Commission pursuant to subsection (a)
				or (i)—
								(i)would have an adverse impact on the
				United States economy that clearly and significantly outweighs the benefits of
				such action; or
								(ii)would cause serious harm to the
				national security of the United
				States.
								;
				(9)in subsection
			 (l), by amending paragraph (1) to read as follows:
				
					(1)The President’s decision under
				subsection (k) shall be submitted to the Committee on Finance of the Senate and
				the Committee on Ways and Means of the House of Representatives and shall be
				published in the Federal Register within 15 days of the decision. In the
				submission to the committees and in publication in the Federal Register, the
				President shall include the reasons for the decision and the scope and duration
				of any action taken. If the President takes action that differs from the action
				recommended by the Commission under subsection (f) or declines to take action
				pursuant to subsection (k)(2), the President shall state in detail the reasons
				for such action or
				inaction.
					;
			(10)by redesignating
			 subsections (m) through (o) as subsections (n) through (p),
			 respectively;
			(11)by inserting
			 after subsection (l) the following new subsection:
				
					(m)Implementation
				of action recommended by Commission(1)If the President takes
				action that differs from the action recommended by the Commission under
				subsection (f) or declines to take action pursuant to subsection (k)(2)(B)(i),
				the action recommended by the Commission under subsection (f) shall take effect
				(as provided in subsection (n)(2)) upon the enactment of a joint resolution
				described in paragraph (2) within the 90-day period beginning on the date on
				which the President’s decision is transmitted to the Congress pursuant to
				subsection (l).
						(2)For purposes of this section, the
				term joint resolution means a joint resolution of the 2 Houses of
				the Congress, the sole matter after the resolving clause of which is as
				follows: That the Congress does not approve the action taken by, or the
				determination of, the President under section 421 of the Trade Act of 1974,
				notice of which was transmitted to the Congress on ______., with the
				blank space being filled with the appropriate case number and date.
						(3)The provisions of section 152 (b),
				(c), (d), (e), and (f) of the Trade Act of 1974 (19 U.S.C. 2192 (b), (c), (d),
				(e), and (f)) shall apply to joint resolutions under this
				section.
						;
			(12)in subsection
			 (n), as redesignated, by striking Import relief under this
			 section and all that follows to the end period and inserting the
			 following:
				
					(1)Except as provided in paragraph (2),
				import relief under this section shall take effect not later than 15 days after
				the President’s determination to provide such relief.
					(2)If the action recommended by the
				Commission takes effect pursuant to subsection (m), the President shall, within
				15 days after the date of the enactment of the joint resolution referred to in
				subsection (m), proclaim the action recommended by the Commission under
				subsection (f). Such action shall take effect not later than 15 days after the
				date of the President’s
				proclamation.
					;
			(13)in subsection
			 (o), as redesignated—
				(A)in paragraph (1),
			 by striking 6-month and inserting 1-year;
			 and
				(B)in paragraph (3),
			 by inserting or (m) after subsection (k);
			 and
				(14)in subsection
			 (p), as redesignated—
				(A)in paragraph (1),
			 by inserting or (m) after subsection (k);;
			 and
				(B)in paragraph (3),
			 by striking subsection (m) and inserting subsection
			 (n).
				
